 



EXHIBIT 10.1
EMPLOYMENT AND AMENDED AND RESTATED SEVERANCE
AGREEMENT
     THIS EMPLOYMENT AND AMENDED AND RESTATED SEVERANCE AGREEMENT, dated as of
January 21, 2008, is between Perceptron, Inc. (the “Company”) and Alfred A.
Pease, who is currently employed by the Company in the position of President and
Chief Executive Officer (the “Executive”) and amends and restates a certain
Severance Agreement dated September 7, 2005 between the Company and the
Executive (the “Severance Agreement”). The parties acknowledge that the Company
and the Executive previously entered into an employment agreement dated
February 14, 1996 (the “Prior Agreement”). The Company and the Executive agree
that this Agreement supersedes and renders void the Prior Agreement and
Severance Agreement, except as otherwise provided in this Agreement.
     1. Defined Terms. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
          (a) “Anniversary Date” shall mean January 21, 2009.
          (b) “Annual Base Salary” is defined in Section 4.
          (c) “Auto Benefit” is defined in Section 7(e).
          (d) “Board” or “Board of Directors” shall mean the Board of Directors
of the Company.
          (e) “Cause” shall mean the Executive’s:
          (i) personal dishonesty in connection with the performance of services
for the Company,
          (ii) willful misconduct in connection with the performance of services
for the Company which has a demonstrative adverse effect on the Company,
          (iii) conviction for violation of any law involving (A) imprisonment
that interferes with performance of duties or (B) moral turpitude,
          (iv) repeated and intentional failure to perform stated duties, or
breach of this Agreement, the Release Agreement, the Proprietary Information and
Inventions Agreement or the Restrictive Covenants, after written notice is
delivered to the Executive identifying the failure or breach, and such failure
or breach is not cured within 10 days following receipt of such notice,
          (v) breach of a fiduciary duty to the Company, or
          (vi) engaging in activities detrimental to the interests of the
Company which have a demonstrative adverse effect on the Company.
          (f) “Change in Control” shall be deemed to have occurred upon the
occurrence of any of the following events:

1



--------------------------------------------------------------------------------



 



          (i) A merger involving the Company in which the Company is not the
surviving corporation (other than a merger with a wholly-owned subsidiary of the
Company formed for the purpose of changing the Company’s corporate domicile);
          (ii) A share exchange in which the shareholders of the Company
exchange their stock in the Company for stock of another corporation (other than
a share exchange in which all or substantially all of the holders of the voting
stock of the Company, immediately prior to the transaction, exchange, on a pro
rata basis, their voting stock of the Company, for more than 50% of the voting
stock of such other corporation);
          (iii) A sale of all or substantially all of the assets of the Company;
or
          (iv) Any person or group of persons (as defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended) (other than any employee
benefit plan or employee benefit trust benefiting the employees of the Company)
becoming a beneficial owner, directly or indirectly, of securities of the
Company representing more than 50% of either the then outstanding Common Stock
of the Company, or the combined voting power of the Company’s then outstanding
voting securities.
          (g) “Club Benefit” is defined in Section 7(i).
          (h) “Change in Control Benefits” is defined in Section 9(b).
          (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (j) “Effective Date” shall mean January 21, 2008.
          (k) “Executive Life Insurance Reimbursement” is defined in
Section 7(c)(ii).
          (l) “FY 2008 Bonus” is defined in Section 5(a).
          (m) “FY 2008 Plan” is defined in Section 5(a).
          (n) “Health Care Benefit Continuation Period” shall mean until the
Executive becomes eligible for Medicare benefits.
          (o) “Prime Rate” is defined in Section 8(c).
          (p) “Prior Agreement” is defined in the preamble.
          (q) “Proprietary Information and Invention Agreement” shall mean the
Proprietary Information and Invention Agreement dated February 14, 1996 between
the parties hereto.
          (r) “Release” is defined in Section 6(b).
          (s) “Release Agreement” shall mean the Release Agreement dated of even
date herewith between the parties hereto and any Release executed pursuant to
the terms of this Agreement.

2



--------------------------------------------------------------------------------



 



          (t) “Restrictive Covenants” is defined in Section 13.
          (u) “Second Anniversary Date” shall mean January 21, 2010.
          (v) “Supplemental Compensation” is defined in Section 6(a).
          (w) “Termination of Employment” is defined in Section 8(c).
          (x) “Welfare Benefits” is defined in Section 7(c).
     2. Retirement; Appointment. Effective on the Effective Date:
          (a) The Executive retires from his position as Chairman of the Board,
President and Chief Executive Officer of the Company, but remains as an employee
of the Company. At the President’s request, he will resign from any comparable
positions held by him at any direct or indirect subsidiary of the Company.
          (b) The Executive resigns as a member of the Board of Directors.
          (c) The Executive is appointed to serve in the position of Executive
Advisor to the CEO, reporting directly to the President of the Company.
     3. Duties and Responsibilities.
          (a) The Executive shall have such executive level duties and
responsibilities as shall be designated by the President from time to time in
writing. All contacts between the Executive and any current, past or potential
customer, supplier, competitor, employee, shareholder, investment or market
analyst, banker or other advisor of the Company relating to the business of the
Company shall include the President of the Company or shall be conducted as
directed by the President of the Company.
          (b) It is anticipated that the Executive will provide part-time
services to the Company, which is expected to involve the Executive providing
services for more than 20% of the average amount of time he worked in each of
the last three calendar years or approximately 40-50 days of services per year
(the “Minimum Requirement”). The Company will not have deemed the Executive to
have had a “separation from service” as defined by Code Section 409A unless the
Executive works less than the Minimum Requirement.
          (c) The Executive shall perform his services at the Company’s
headquarters in Plymouth, Michigan, or other locations within 45 miles of the
Executive’s current principal residence, as the President shall designate and
provided that the Executive shall be available from time to time for reasonable
business travel as required to perform the duties and responsibilities assigned
to him.
          (d) The Executive shall not be precluded from accepting employment,
whether as an employee or independent contractor, from third parties during the
term of this Agreement, so long as such employment does not violate any of the
Restrictive Covenants (as defined below) or interfere with the Executive’s
performance of his duties and responsibilities under this Agreement.

3



--------------------------------------------------------------------------------



 



     4. Base Salary. The Executive’s base salary shall be equal to $338,000 per
annum (“Annual Base Salary”), payable through June 30, 2009, in installments
consistent with the Company’s regular payroll practices.
     5. FY 2008 Bonus.
          (a) The Executive shall be entitled to be paid 100% of any bonus that
the Executive would have earned for Fiscal Year 2008 (the “FY 2008 Bonus”) under
the Company’s Fiscal Year 2008 Profit Sharing Plan (“FY 2008 Plan”) had the
Executive been employed by the Company at June 30, 2008 as President and Chief
Executive Officer of the Company, using the same methodology as was used to
distribute the bonus pool arising under the Fiscal Year 2006 Profit Sharing Plan
to allocate to the Executive his share of the bonus pool, if any, arising under
the FY 2008 Plan. In the event the Executive’s employment with the Company is
terminated prior to the end of Fiscal Year 2008, then the Executive shall be
entitled to a pro-rata percentage of the FY 2008 Bonus based on the number of
weeks during Fiscal Year 2008 that the Executive was employed by the Company.
          (b) The FY 2008 Bonus, if earned in accordance with Section 5(a),
shall be payable at the time set forth in the FY 2008 Plan.
     6. Supplemental Compensation.
          (a) In addition to the Annual Base Salary, the Company shall pay the
Executive an amount equal to the number of actual days of employment services
provided by the Executive to the Company after the Effective Date but prior to
June 30, 2009, (as approved by the President in writing), multiplied by $3,500
(the “Supplemental Compensation”).
          (b) Except as provided in Section 8(b) of this Agreement, upon the
Executive’s execution of a release (in the form attached hereto as Exhibit A
(the “Release”)) at the time of each such payment, the Supplemental Compensation
for services performed in calendar year 2008 is payable in a lump-sum on the
Company’s first normal payroll date in January 2009 and the Supplemental
Compensation for services performed in calendar year 2009 is payable in a
lump-sum on the Company’s first normal payroll date in July 2009. The Company
shall execute and deliver to the Executive the Release upon delivery by the
Executive to the Company of a counterpart of the Release executed by the
Executive; provided that any pending legal action by the Company against the
Executive at the time of the execution of the Release may be excluded by the
Company from its release.
     7. Benefits.
          (a) The Company will provide the Executive with health benefits
(including vision and dental, if provided by the Company) during the Health
Benefit Continuation Period, at the same level and on comparable terms as
provided by the Company to its employees from time to time during the Health
Benefit Continuation Period.
          (b) Health benefits provided during the Health Benefit Continuation
Period shall be provided in such a manner that the benefits (including the
associated costs and premiums) are excluded from the Executive’s income for
federal income tax purposes and, if the

4



--------------------------------------------------------------------------------



 



Company reasonably determines that providing continued coverage under one or
more of the health care benefit plans maintained by the Company could cause the
benefits to be taxable to the Executive, the Company shall provide the benefits
at the required level through the reimbursement of the Executive for premiums
for the purchase of individual insurance coverage; provided, however, that the
Company shall only be required to reimburse premiums for such coverage to the
extent they do not exceed the greater of (i) two times the annual premium paid
by the Company for such coverage at the Effective Date or (ii) two times the
then current amount of the COBRA premium under the Company’s group health plan
for comparable coverage. Any continuation of group health plan coverage under
this paragraph shall run concurrently with the period of required COBRA
continuation coverage under the Code.
          (c) The Company will provide the Executive with the following welfare
benefits (“Welfare Benefits”) until June 30, 2009, at the same level and on
comparable terms as provided by the Company to its employees from time to time
during this period (including, in the case, of Group Long-term Disability, the
ability of the Executive to continue to pay his own premiums for such coverage
and be reimbursed for such payments by the Company, if that is the current
practice being used by the Executive):
          (i) Group Life Insurance.
          (ii) Reimbursement of the Executive for up to an aggregate of $7,000
in premiums payable by the Executive prior to December 31, 2008 and $2,900 in
premiums payable by the Executive between December 31, 2008 and June 30, 2009 on
an executive life insurance policy maintained by the Company (but owned by the
Executive and for which the premium is paid by the Executive) and on other life
insurance maintained by the Executive on his life (the “Executive Life Insurance
Reimbursement”).
          (iii) Group Long-term Disability.
          (d) Welfare Benefits (which does not include health benefits) shall be
provided only to the extent permitted under the terms of such plans.
          (e) The Executive’s current auto benefit will continue at Company
expense until March 21, 2008, the expiration date of the Executive’s current
auto lease. Upon expiration of the current lease, beginning in April 2008, and
thereafter through June 2009, the Company shall pay the Executive $1,700 per
month for all his auto-related expenses (the “Auto Benefit”).
          (f) The Company is not required to continue any health, welfare or
auto benefit payments which duplicate employee benefits and prerequisites
received by the Executive from any other source.
          (g) The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by him in the course of performing his duties
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to reimbursement of travel, entertainment and
other business-related expenses.

5



--------------------------------------------------------------------------------



 



          (h) Reimbursement for expenses incurred in any calendar year shall not
affect the reimbursement of expenses incurred in subsequent calendar years and
shall be paid no later than the end of the calendar year following the calendar
year in which the expenses are incurred.
          (i) The Company shall continue, until June 30, 2009, to reimburse the
Executive for monthly dues at Travis Pointe Country Club, not to exceed $450 per
month (“Club Benefit”).
          (j) The Company shall reimburse the Executive for legal fees and
disbursements reasonably incurred in connection with the negotiation, execution,
and delivery of this Agreement, up to a maximum of $10,000, upon presentation to
the Company’s Chief Legal Officer of satisfactory evidence of the incurrence of
such fees and disbursements.
          (k) Upon termination of the Executive’s employment with the Company,
the Company shall transfer to the Executive the cell phone and laptop computer
(including peripherals as approved by the President in writing) the Executive
was using as of the date preceding this Agreement; provided that, unless
otherwise requested by the Company in writing, Executive shall provide the
Company with a copy of and then delete from such computer all files that are
proprietary to the Company.
          (l) The Executive shall not be entitled to any vacation benefits or to
be paid for any vacation benefits upon his termination with the Company,
although any vacation taken by him during the term of this Agreement shall not
affect payments of his Annual Base Salary.
     8. Term.
          (a) The Executive’s employment with the Company shall automatically
terminate on June 30, 2009, unless:
          (i) Extended by mutual written agreement of the Company (with the
approval of the Board of Directors) and the Executive on such terms as are
mutually agreed upon in writing by the Company and the Executive;
          (ii) Earlier terminated by the Company, upon written notice to the
Executive; or
          (iii) Earlier terminated by the Executive, upon written notice to the
Company.
          (b) Following termination of the Executive’s employment with the
Company for any reason, including a Termination of Employment (as defined in
8(c) of this Agreement), the Executive will continue to receive the following
payments/benefits:
          (i) Annual Base Salary through June 30, 2009.
          (ii) Health Benefit as provided in Section 7(a).
          (iii) Executive Life Insurance Reimbursement.

6



--------------------------------------------------------------------------------



 



          (iv) Auto Benefit and Club Benefit through June 30, 2009.
          (v) Reimbursement for expenses incurred prior to the date of
termination as provided in Section 7(g) and subject to the reimbursement timing
set forth in Section 7(h).
          (vi) Any amounts due to the Executive under the FY2008 Plan as
provided in Section 5.
          (vii) Upon the Executive’s execution of a Release, and subject to the
last sentence of Section 6(b), any Supplemental Compensation arising from actual
services provided by the Executive prior to the termination of his employment,
payable within sixty (60) days after such termination or, if earlier, the due
date for such payment as set forth in Section 6(b).
     Provided that, upon the Executive’s death, the Executive’s estate will
continue to receive only the payments/benefits set forth in Sections 8(b)(i),
(v), (vi) and (vii).
          (c) For purposes of this Agreement, a “Termination of Employment”
shall mean a “separation from service” as defined in Code Section 409A.
Notwithstanding the foregoing, if at the time of Termination of Employment, the
Executive constitutes a “Specified Employee” as defined in Code Section 409A,
and the Executive’s aggregate severance benefit is not exempt from Code
Section 409A, commencing at Termination of Employment, the Executive shall
receive the benefits that are exempt from Code Section 409A. However, any
payments that are not exempt from Code Section 409A will be suspended until a
period of six months has lapsed from the Executive’s Termination of Employment
or his death, if earlier. At that time, any suspended payments shall be
aggregated and paid in a lump sum, and the remaining compensation, if any, shall
be paid in accordance with its regular schedule. Any payment, including amounts
suspended under Code Section 409A, made later than 10 days following the
Executive’s Termination of Employment (or applicable due date under this
Section 8 or Section 15(a) hereof) for whatever reason, shall include interest
at the Prime Rate plus two percent, which shall begin accruing on the 10th day
following the Executive’s Termination of Employment (or applicable due date
under this Section 8 or Section 15(a) hereof). “Prime Rate” shall be determined
by reference to the prime rate established by Comerica Bank (or its successor),
in effect from time to time commencing on the 10th day following the Executive’s
Termination of Employment (or applicable due date under this Agreement).
     9. Change in Control.
          (a) The Executive shall be entitled to the Change in Control Benefits
(as defined in Section 9(b) below), in lieu of the compensation and benefits the
Executive is entitled to under Sections 4, 5 and 7(c) of this Agreement, if
there has been a Change in Control during the period beginning with the
Effective Date and ending on July 21, 2008.
          (b) “Change in Control Benefits” shall mean:

7



--------------------------------------------------------------------------------



 



          (i) A cash benefit equal to $676,000, less all amounts paid to the
Executive pursuant to Section 4 of this Agreement, and the Executive shall not
be entitled to any further payments under Section 4 of this Agreement;
          (ii) $109,200, less all amounts paid to the Executive pursuant to
Section 5 of this Agreement, and the Executive shall not be entitled to any
further payments under Section 5 of this Agreement;
          (iii) Subject to Section 7(f), continuation of Company-provided
Welfare Benefits until the Second Anniversary Date;
          (iv) Continued coverage, during the six (6) years following the
Effective Date for his actions or omissions as an officer and, if applicable,
director of the Company prior to the Effective Date under any directors and
officers liability insurance policy maintained by the Company (or, if the
Company does not maintain such a policy, by its affiliates) for its former
directors and officers or, at the Company’s election, for the current directors
and officers. If the Company or its affiliates does not otherwise maintain such
a policy, then the Company shall be required to provide the Executive with such
a policy, to the extent available. The policy dollar coverage limits of any such
policy shall be not less than the policy limit under any Company policy in place
within the one (1) year prior to the Effective Date (the “Existing Policy”) or,
if less, the policy dollar coverage limit that can be purchased by the Company
for all of its current and former directors and officers at an annual premium
equal to two times the Company’s annual premium for the Existing Policy.
          (c) Subject to Section 15(a) hereof and the Code Section 409A
limitations set forth below, upon the Executive’s execution of a release (in the
form attached hereto as Exhibit A) (the “Release”), the Executive’s cash benefit
under Section 9(b)(i) and (ii) shall be paid in a lump sum cash payment within
ten (10) days following a Change in Control that constitutes a “change in
control” as defined under Code Section 409A. If the Change in Control does not
satisfy the Code Section 409A definition, the benefit shall become due upon the
Change in Control but shall not become payable until the first to occur of (i) a
Change in Control that constitutes a “change in control” under Code
Section 409A, or (ii) the Executive’s Termination of Employment. Notwithstanding
the foregoing, if the Executive constitutes a “Specified Employee” as defined
under Code Section 409A at the time of the Executive’s Termination of
Employment, he shall be entitled to receive any payments provided for in this
Agreement exempt from Code Section 409A. However, any payments that are not
exempt from Code Section 409A shall be suspended until a period of six months
has lapsed from his Termination of Employment or his death, if earlier, at which
time the suspended payments shall be aggregated and paid in a lump sum, and
remaining compensation, if any, shall be paid in accordance with its regular
schedule. Any payment, including amounts suspended under Code Section 409A, made
later than 10 days following the Change in Control (or applicable due date under
Section 15(a) hereof) for whatever reason, shall include interest at the Prime
Rate plus two percent, which shall begin accruing on the 10th day following the
Change in Control (or applicable due date under Section 15(a) hereof).

8



--------------------------------------------------------------------------------



 



     10. Golden Parachute Limit. Payments under this Agreement, if they
constitute “golden parachute” amounts (defined under Section 280G of the Code as
compensation that becomes payable or accelerated due to a Change in Control),
when aggregated with any other “golden parachute” amounts payable under this
Agreement or any other plans, agreements or policies of the Company, shall not
exceed the golden parachute cap under Sections 280G and 4999 of the Code.
     11. No Mitigation or Duty to Seek Reemployment. The Executive shall be
under no duty or obligation to seek or accept other employment during the term
of this Agreement, or after the Agreement terminates or after his employment
with the Company terminates, and shall not be required to mitigate the amount of
any payments provided for by this Agreement by seeking employment or otherwise.
Payments and provisions of benefits under this Agreement shall not be reduced or
suspended if the Executive accepts other employment, except that Company is not
required to continue any health, welfare or auto benefit payments which
duplicate employee benefits and perquisites received in such other employment.
     12. Stock Options. The Executive’s rights with respect to any options to
purchase Company stock shall be governed by the terms of the agreements pursuant
to which such options were issued; provided that any stock options held by the
Executive that are not exercisable shall become immediately exercisable upon the
termination of the Executive’s employment with the Company, other than a
termination of his employment by the Company for Cause. Upon a termination by
the Company of the Executive’s employment for Cause, any stock options held by
the Executive that are not exercisable shall not become exercisable and shall
automatically expire.
     13. Non-Competition and Restrictive Covenant. If, during the term that the
Executive is receiving benefits under this Agreement (including the Release),
the Executive violates the terms of this Agreement or Section 8 of the Prior
Agreement, which Section 8 shall survive the execution and termination of this
Agreement, or any other non-competition agreement with the Company (including
the Proprietary Information and Inventions Agreement) (the “Restrictive
Covenants”), the Company’s obligations to the Executive under this Agreement
shall automatically terminate. For purposes of Section 8 of the Prior Agreement,
“Payment Completion Period” shall mean the period ending June 30, 2009, unless
the Executive receives Change in Control Benefits under Section 9, in which
case, it shall be the Second Anniversary Date.
     14. Tax Withholding. The Company may withhold from any cash amounts payable
to the Executive under this Agreement to satisfy all applicable Federal, State,
local or other income (including excise) and employment withholding taxes. In
the event the Company fails to withhold such sums for any reason, or withholding
is required for any non-cash payments to the Executive, the Company may require
the Executive to promptly remit to the Company sufficient cash to satisfy all
applicable income and employment withholding taxes.
     15. Binding Effect.
          (a) This Agreement shall be binding upon the successors and assigns of
the Company. The Company shall take whatever actions are necessary to ensure
that any successor to its operations (whether by purchase, merger,
consolidation, sale of substantially all assets or

9



--------------------------------------------------------------------------------



 



otherwise) assumes the obligations under this Agreement and shall cause such
successor to evidence the assumption of such obligations in an agreement
satisfactory to the Executive. Notwithstanding any other provisions in this
Agreement, if the Company fails to obtain an agreement evidencing the assumption
of the Company’s obligations by any such successor, the Executive shall be
entitled to immediate payment of the compensation provided under this Agreement.
For purposes of implementing the foregoing, the date on which any succession
becomes effective shall be deemed to constitute the date of the Executive’s
termination of employment. Notwithstanding the foregoing, if the succession does
not constitute a “Change of Control” as defined under Code Section 409A, the
accelerated compensation payments under this Section 15 shall be suspended until
the earlier of a “Change of Control” as defined under Code Section 409A, or the
Executive incurs an actual separation from service, or, if later, at the end of
any additional suspensions as may be required under this Agreement if the
Executive is a “Specified Employee” at the time of separation from service, at
which time any suspended payments, with interest at the Prime Rate plus two
percent, accruing from 10 days following the succession date, shall be paid in
accordance with the terms of this Agreement.
          (b) This Agreement shall be binding upon the Executive and shall inure
to the benefit of and be enforceable by the Executive’s legal representatives
and heirs. However, the rights of the Executive under this Agreement shall not
be assigned, transferred, pledged, hypothecated or otherwise encumbered, except
by operation of law.
     16. Amendment of Agreement. This Agreement may not be modified or amended
except by instrument in writing signed by the parties hereto. The parties agree
that this Agreement may be amended to comply with applicable law, including, but
not limited to, Code Section 409A.
     17. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall continue in full force and effect.
     18. Limitation on Rights.
          (a) This Agreement shall not be deemed to create a contract of
employment between the Company and the Executive and shall create no right in
the Executive to continue in the Company’s employment for any specific period of
time, or to create any other rights in the Executive or obligations on the part
of the Company, except as set forth herein. This Agreement shall not restrict
the right of the Company to terminate the Executive, or restrict the right of
the Executive to terminate employment.
          (b) The rights of the Executive under this Agreement shall be solely
those of an unsecured general creditor of the Company.
     19. Claims Procedure.
          (a) The administrator for purposes of this Agreement shall be the
Company (“Administrator”), whose address is 47827 Halyard Drive, Plymouth,
Michigan 48170, and whose telephone number is (734) 414-6100. The “Named
Fiduciary” as defined in Section 402(a)(2) of ERISA, also shall be the Company.
The Company shall have the right to designate

10



--------------------------------------------------------------------------------



 



one or more Company employees as the Administrator and the Named Fiduciary at
any time, and to change the address and telephone number of the same. The
Company shall give the Executive written notice of any change in the
Administrator and Named Fiduciary, or in the address or telephone number of the
same.
          (b) The Administrator shall make all determinations as to the right of
any person to receive benefits under the Agreement. Any denial by the
Administrator of a claim for benefits by the Executive (“the claimant”) shall be
stated in writing by the Administrator and delivered or mailed to the claimant
within 10 days after receipt of the claim, unless special circumstances require
an extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 10-day period. In no event shall such extension
exceed a period of 10 days from the end of the initial period. Any notice of
denial shall set forth the specific reasons for the denial, specific reference
to pertinent provisions of this Agreement upon which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect the claim, with an explanation of why such material or information is
necessary, and any explanation of claim review procedures, written to the best
of the Administrator’s ability in a manner that may be understood without legal
or actuarial counsel.
          (c) A claimant whose claim for benefits has been wholly or partially
denied by the Administrator may request, within 60 days following the date of
such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as the claimant shall consider relevant to a determination
of the claim, and the claimant may include a request for a hearing in person
before the Administrator. Prior to submitting the request, the claimant shall be
entitled to review such documents as are pertinent to the claim. The claimant
may, at all stages of review, be represented by counsel, legal or otherwise, of
the claimant’s choice. All requests for review shall be promptly resolved. The
Administrator’s decision with respect to any such review shall be set forth in
writing and shall be mailed to the claimant not later than 10 days following
receipt by the Administrator of the claimant’s request unless special
circumstances, such as the need to hold a hearing, require an extension of time
for processing, in which case the Administrator’s decision shall be so mailed
not later than 20 days after receipt of such request.
          (d) A claimant who has followed the procedure in paragraphs (b) and
(c) of this Section, but who has not obtained full relief on the claim for
benefits, may, within 60 days following the claimant’s receipt of the
Administrator’s written decision on review, apply in writing to the
Administrator for binding arbitration of the claim before an arbitrator mutually
acceptable to both parties, the arbitration to be held in Plymouth, Michigan, in
accordance with the arbitration rules of the American Arbitration Association,
Commercial Disputes Resolution Procedures, as then in effect. If the parties are
unable to mutually agree upon an arbitrator, then the arbitration proceedings
shall be held before three arbitrators, one of which shall be designated by the
Company, one of which shall be designated by the claimant and the third of which
shall be designated mutually by the first two arbitrators in accordance with the
arbitration rules referenced above. The arbitrator(s) sole authority shall be to
interpret and apply the provisions of this Agreement; the arbitrator(s) shall
not change, add to, or subtract from, any of the Agreement’s provisions. The
arbitrator(s) shall have the power to compel attendance of witnesses at the
hearing. Any court having jurisdiction may enter a judgment based upon such

11



--------------------------------------------------------------------------------



 



arbitration. All decisions of the arbitrator(s) shall be final and binding on
the claimant and the Company without appeal to any court. The Executive and the
Company hereby acknowledge that as arbitration is the exclusive remedy with
respect to any grievance hereunder, neither party has the right to resort to any
federal, state or local court or administrative agency concerning breaches of
this Agreement, and the decision of the arbitrator shall be a complete defense
to any suit, action or proceeding instituted in any federal, state or local
court or before any administrative agency with respect to any dispute which is
arbitrable as herein set forth.
     20. Legal Fees and Expenses.
          (a) Except as otherwise provided in Section 20(b), in the event any
arbitration or litigation is brought to enforce any provision of this Agreement
and the Executive prevails, then the Executive shall be entitled to recover from
the Company the Executive’s reasonable costs and reasonable expenses of such
arbitration or litigation, including reasonable fees and disbursements of
counsel (both at trial and in appellate proceedings), (“Expenses). Except as
otherwise provided in Section 20(b), if the Company prevails, then each party
shall be responsible for its/his respective costs, expenses and attorneys fees,
and the costs of the arbitrator shall be equally divided.
          (b) Except to the extent prohibited by applicable law, in the event
any arbitration or litigation is brought to enforce any provision of Section 9
of this Agreement, the Company shall advance to the Executive one half of the
amount of the Executive’s Expenses and shall pay the costs of the arbitrator.
The Executive shall be obligated to repay such advances to the Company only if
the Company prevails in the arbitration or litigation.
          (c) In the event that it is determined that the Executive is entitled
to compensation, legal fees and expenses hereunder, the Executive also shall be
entitled to interest thereon, from the date payment thereof was due, payable to
the Executive at the Prime Rate of interest plus two percent.
          (d) For purposes of this Section 20, “prevails” means that the
Executive receives an award of benefits in such arbitration or litigation in
excess of the amount offered to be paid by the Company to the Executive prior to
the initiation of the arbitration or litigation. For purposes of determining the
date when legal fees and expenses are payable, such amounts are not due until 30
days after notification to the Company of such amounts.
          (e) Notwithstanding the foregoing, to the extent that the payment by
the Company of the Executive’s Expenses more than two calendar years following
the calendar year of the Executive’s Termination of Employment (the “Outside
Date”) would cause the payments under this Agreement to not be exempt from Code
Section 409A, no such payments after the Outside Date shall be payable
hereunder.
     21. Nonalienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Company.
     22. ERISA. This Agreement is an unfunded compensation arrangement for a
member of a select group of the Company’s management or highly compensated
employees and

12



--------------------------------------------------------------------------------



 



any exemptions under ERISA, as applicable to such an arrangement, shall be
applicable to this Agreement.
     23. Reporting and Disclosure. The Company, from time to time, shall provide
government agencies with such reports concerning this Agreement as may be
required by law, and the Company shall provide the Executive with such
disclosure concerning this Agreement as may be required by law or as the Company
may deem appropriate.
     24. Notices. Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested,
addressed to the Board and the Company at the Company’s then principal office,
or to the Executive at the Executive’s last address on file with the Company, as
the case may be, or to such other address or addresses as any party hereto may
from time to time specify in writing for the purpose of this Agreement in a
notice given to the other parties in compliance with this section. Notices shall
be deemed given when received.
     25. Miscellaneous/Severability. A waiver of the breach of any term or
condition of this Agreement shall not be deemed to constitute a waiver of any
subsequent breach of the same or any other term or condition. This Agreement is
intended to be performed in accordance with, and only to the extent permitted
by, all applicable laws, ordinances, rules and regulations. To the extent that
any provision or benefit under this Agreement is not deemed to be in accordance
with any applicable law, ordinance, rule or regulation, the noncomplying
provision shall be construed, or benefit limited, to the extent necessary to
comply with all applicable laws, ordinances and regulations and any such
provision or benefit shall not affect the validity of any other provision or
benefit provided by this Agreement. The headings in this Agreement are inserted
for convenience of reference only and shall not be a part of or control or
affect the meaning of any provision hereof.
     26. Governing Law. To the extent not preempted by Federal law, this
Agreement shall be governed and construed in accordance with the laws of the
State of Michigan, without regard to its conflicts of law rules.
     27. Entire Agreement. This document represents the entire agreement and
understanding of the parties with respect to the subject matter of the Agreement
(other than Section 8 of the Prior Agreement, as amended, and the Company’s
Proprietary Information and Inventions Agreement, which shall remain in full
force and effect after the execution of this Agreement) and it may not be
altered or amended except by an agreement in writing that is executed by both
parties to this Agreement. Specifically, this Agreement supersedes any
compensation or severance pay provisions in the Severance Agreement, the Prior
Agreement or the Company’s documented severance policy, if any.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

                  PERCEPTRON, INC.    
 
           
 
  By:   /s/ Harry T. Rittenour     
 
     
 
Harry T. Rittenour,
President and Chief Executive Officer
     
 
  /s/ A. A. Pease                    ALFRED A. PEASE    

14



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AGREEMENT
     THIS AGREEMENT (“Agreement”) is made by and between Alfred A. Pease
(“Employee”) and Perceptron, Inc. (the “Company”) (each a “Party” and,
collectively, the “Parties”).
RECITALS
     A. [Employee has terminated employment with the Company, effective
                    , ___.]
     B. Employee has been given the opportunity to review this Agreement, to
consult with legal counsel, and to ascertain his rights and remedies.
     C. Employee and Company, without any admission of liability, desire to
settle with finality, compromise, dispose of, and release any and all claims and
demands asserted or which could be asserted arising out of Employee’s employment
at and separation from Company.
     In consideration of the foregoing and of the promises and mutual covenants
contained herein and of the good and valuable consideration set forth in that
certain Employment and Amended and Restated Severance Agreement, made as of
January ___, 2008, between the Company and Employee (the “Employment
Agreement”), including the payment of the Supplemental Compensation (as defined
in the Employment Agreement), it is hereby agreed between Employee and Company
as follows:
AGREEMENT
     1. Employee hereby releases, waives and discharges any and all manner of
action, causes of action, claims, rights, charges, suits, damages, debts,
demands, obligations, attorneys fees, and any and all other liabilities or
claims of whatsoever nature, whether in law or in equity, known or unknown,
including, but not limited to, age discrimination under the Age Discrimination
in Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws, and any other claims, which Employee has
claimed or may claim or could claim in any local, state or federal or other
forum, against Company, its directors, officers, employees, agents, attorneys,
successors and assigns as a result of or relating to Employee’s employment at
and separation from Company and as an officer of Company as a result of any acts
or omissions by Company or any of its directors, officers, employees, agents,
attorneys, successors or assigns (“Covered Acts or Omissions”) which occurred
prior to the date of this Agreement; excluding only those for indemnification
under the Company’s articles of incorporation, bylaws or applicable law by
reason of his service as an officer or director of the Company (“Company
Indemnification Obligations”), those arising under the Employment Agreement and
those arising under Stock Option Agreements between the Company and the
Employee.

A-1



--------------------------------------------------------------------------------



 



     2. The Company, for itself and for its directors, officers, employees,
agents, attorneys, successors and assigns, hereby releases, waives and
discharges any and all manner of action, causes of action, claims, rights,
charges, suits, damages, debts, demands, obligations, attorneys fees, and any
and all other liabilities or claims of whatsoever nature, whether in law or in
equity, known or unknown, which the Company has claimed or may claim or could
claim in any local, state or federal or other forum, against Employee, as a
result of or relating to Employee’s employment at and separation from Company
and as an officer of Company as a result of any acts or omissions by the
Executive which occurred prior to the date of this Agreement; excluding only
those arising under the Employment Agreement, Section 8 of the employment
agreement dated February 14, 1996 between the Parties, the Proprietary
Information and Invention Agreement dated February 14, 1996 between the Parties
and Stock Option Agreements between the Parties, those arising in connection
with Company Indemnification Obligations or those arising from the Employee’s
fraud, malfeasance, willful misconduct or gross negligence. Notwithstanding the
foregoing, nothing in this Agreement shall be deemed a waiver of any rights or
claims that the Company may have under any insurance policy or against any third
party, other than the Employee.
     3. Employee agrees to immediately return to Company all property, assets,
manuals, materials, information, notes, reports, agreements, memoranda, customer
lists, formulae, data, know-how, inventions, trade secrets, processes,
techniques, and all other assets, materials and information of any kind or
nature, belonging or pertaining to Company (“Company Information and Property”),
including, but not limited to, computer programs and diskettes or other media
for electronic storage of information containing Company Information and
Property, in Employee’s possession, and Employee shall not retain copies of any
such Company Information and Property; and provided that Employee may retain his
Company provided cell phone and laptop computer and peripherals as provided in
Section 7(k) of the Employment Agreement. Employee further agrees that from and
after the date hereof he will not remove from Company’s offices any Company
Information and Property, nor retain possession or copies of any Company
Information and Property.
     4. Employee agrees that he shall never make any statement that negatively
affects the goodwill or good reputation of the Company, or any officer or
director of Company, except as required by law, and except that such statements
may be made to members of the Board of Directors of the Company.
     5. The Company, for itself and for members of its Board of Directors and
officers, agrees that it shall never make any statement that negatively affects
the good reputation of Employee, except as may be required by law, and except
that such statements may be made to members of the Board of Directors or
officers of the Company.
     6. Employee covenants and agrees that he shall never commence or prosecute,
or knowingly encourage, promote, assist or participate in any way, except as
required by law, in the commencement or prosecution, of any claim, demand,
action, cause of action or suit of any nature whatsoever against Company or any
officer, director, employee or agent of Company (“Covered Litigation”) that is
based upon any claim, demand, action, cause of action or suit released pursuant
to this Agreement or involving or based upon the Covered Acts and Omissions.

A-2



--------------------------------------------------------------------------------



 



     7. The Company, for itself and for members of its Board of Directors and
officers, covenants and agrees that it shall never commence or prosecute, or
knowingly encourage, promote, assist or participate in any way, except as
required by law, in the commencement or prosecution, of any claim, demand,
action, cause of action or suit of any nature whatsoever against Employee
(“Covered Litigation”) that is based upon any claim, demand, action, cause of
action or suit released pursuant to this Agreement.
     8. The Parties acknowledge that they have read this Agreement carefully and
understand all of its terms.
     9. The Parties acknowledge that they were advised to consult with an
attorney and did so prior to executing this Agreement.
     10. Employee understands and agrees that he has been given twenty-one
(21) days within which to consider this Agreement.
     11. Employee understands and agrees that he may revoke this Agreement for a
period of seven (7) calendar days following the execution of this Agreement (the
“Revocation Period”) and any payments or agreements conditioned upon his signing
this Agreement shall not be paid until the Revocation Period expires and such
payments shall not be required to be paid and such agreements shall be deemed
revoked if this Agreement is revoked. This Agreement is not effective until this
revocation period has expired. Employee understands that any revocation, to be
effective, must be in writing and either (a) postmarked within seven (7) days of
execution of this Agreement and addressed to David Geiss, Vice President and
General Counsel, Perceptron, Inc., 47827 Halyard Drive, Plymouth, Michigan 48170
or (b) hand delivered within seven (7) days of execution of this Agreement to
David Geiss, Vice President and General Counsel, Perceptron, Inc., 47827 Halyard
Drive, Plymouth, Michigan 48170. Employee understands that if revocation is made
by mail, mailing by certified mail, return receipt requested, is recommended to
show proof of mailing.
     12. In agreeing to sign this Agreement and separate from Company, Employee
is doing so completely voluntarily and of his own free-will and without any
encouragement or pressure from Company and agrees that in doing so he has not
relied on any oral statements or explanations made by Company or its
representatives.
     13. Both Parties agree not to disclose the terms of this Agreement to any
third party, except as is required by law, or as is necessary for purposes of
securing counsel from either parties’ attorneys or accountants.
     14. This Agreement shall not be construed as an admission of wrongdoing by
either Party.
     15. This Agreement contains the entire agreement between Employee and
Company regarding the matters set forth herein. Any modification of this
Agreement must be made in writing and signed by Employee and each of the
entities constituting the Company.
     16. This Agreement shall be governed by and construed in accordance with
the domestic laws of the State of Michigan, without giving effect to any choice
of law or conflict of

A-3



--------------------------------------------------------------------------------



 



law provision or rule (whether of the State of Michigan or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Michigan.
     17. In the event any provision of this Agreement or portion thereof is
found to be wholly or partially invalid, illegal or unenforceable in any
judicial proceeding, then such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision had been originally incorporated
herein as so modified or restricted, or as if such provision had not been
originally incorporated herein, as the case may be.
     18. If there is a breach or threatened breach of the provisions of this
Agreement, either Party may, in addition to other available rights and remedies,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violation of, any of the
provisions of this Agreement.
     The Parties have entered into this Agreement as of this               
       day of                      ,                     .

                  PERCEPTRON, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                          ALFRED A. PEASE    

A-4



--------------------------------------------------------------------------------



 



EXECUTION COPY
RELEASE AGREEMENT
     THIS AGREEMENT (“Agreement”) is made by and between Alfred A. Pease
(“Employee”) and Perceptron, Inc. (the “Company”, which shall include the
Company’s direct and indirect subsidiaries for purposes of this Agreement”)
(each a “Party” and, collectively, the “Parties).
RECITALS
     A. Employee has retired from his employment with the Company as Chairman of
the Board, President and Chief Executive Officer, effective January 21, 2008
(the “Effective Date”), although he will continue as a part-time employee of the
Company for periods thereafter.
     B. Employee has been given the opportunity to review this Agreement, to
consult with legal counsel, and to ascertain his rights and remedies.
     C. Employee and Company, without any admission of liability, desire to
settle with finality, compromise, dispose of, and release any and all claims and
demands asserted or which could be asserted arising out of Employee’s employment
at the Company and retirement as Chairman of the Board, President and Chief
Executive Officer of the Company.
     In consideration of the foregoing and of the promises and mutual covenants
contained herein and of the good and valuable consideration set forth in that
certain Employment and Amended and Restated Severance Agreement, made as of
January 21, 2008, between the Company and Employee (the “Employment Agreement”),
it is hereby agreed between Employee and Company as follows:
AGREEMENT
     1. Employee hereby releases, waives and discharges any and all manner of
action, causes of action, claims, rights, charges, suits, damages, debts,
demands, obligations, attorneys fees, and any and all other liabilities or
claims of whatsoever nature, whether in law or in equity, known or unknown,
including, but not limited to, age discrimination under the Age Discrimination
in Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws, and any other claims, which Employee has
claimed or may claim or could claim in any local, state or federal or other
forum, against Company, its directors, officers, employees, agents, attorneys,
successors and assigns as a result of or relating to Employee’s employment at
the Company and as an officer of Company and his retirement as Chairman of the
Board, President and Chief Executive Officer, or any comparable position with
any direct or indirect subsidiary of the Company, as a result of any acts or
omissions by Company or any of its directors, officers, employees, agents,
attorneys, successors or assigns (“Covered Acts or Omissions”) which occurred
prior to the date of this Agreement; excluding only those for indemnification
under the Company’s articles of incorporation, bylaws or applicable law by
reason of his service as an officer or director of the Company, or any
comparable position with any direct or indirect subsidiary of the Company,
(“Company





--------------------------------------------------------------------------------



 



Indemnification Obligations”), those arising under the Employment Agreement and
those arising under Stock Option Agreements between the Company and the
Employee.
     2. The Company, for itself and for its directors, officers, employees,
agents, attorneys, successors and assigns, hereby releases, waives and
discharges any and all manner of action, causes of action, claims, rights,
charges, suits, damages, debts, demands, obligations, attorneys fees, and any
and all other liabilities or claims of whatsoever nature, whether in law or in
equity, known or unknown, which the Company has claimed or may claim or could
claim in any local, state or federal or other forum, against Employee, as a
result of or relating to Employee’s employment at and separation from Company
and as an officer of Company, or any comparable position with any direct or
indirect subsidiary of the Company, as a result of any acts or omissions by the
Executive which occurred prior to the date of this Agreement; excluding only
those arising under the Employment Agreement, Section 8 of the employment
agreement dated February 14, 1996 between the Parties, the Proprietary
Information and Invention Agreement dated February 14, 1996 between the Parties
and Stock Option Agreements between the Parties, those arising in connection
with Company Indemnification Obligations or those arising from the Employee’s
fraud, malfeasance, willful misconduct or gross negligence. Notwithstanding the
foregoing, nothing in this Agreement shall be deemed a waiver of any rights or
claims that the Company may have under any insurance policy or against any third
party, other than the Employee.
     3. Employee agrees to immediately return to Company all property, assets,
manuals, materials, information, notes, reports, agreements, memoranda, customer
lists, formulae, data, know-how, inventions, trade secrets, processes,
techniques, and all other assets, materials and information of any kind or
nature, belonging or pertaining to Company (“Company Information and Property”),
including, but not limited to, computer programs and diskettes or other media
for electronic storage of information containing Company Information and
Property, in Employee’s possession, and Employee shall not retain copies of any
such Company Information and Property, except as otherwise agreed by the
President of the Company in writing; and provided that Employee may retain his
Company provided cell phone and laptop computer and peripherals as provided in
Section 7(k) of the Employment Agreement. Employee further agrees that from and
after the date hereof he will not remove from Company’s offices any Company
Information and Property, nor retain possession or copies of any Company
Information and Property, except as otherwise agreed by the President of the
Company in writing.
     4. Employee agrees that he shall never make any statement that negatively
affects the goodwill or good reputation of the Company, or any officer or
director of Company, except as required by law, and except that such statements
may be made to members of the Board of Directors of the Company.
     5. The Company, for itself and for members of its Board of Directors and
officers, agrees that it shall never make any statement that negatively affects
the good reputation of Employee, except as may be required by law, and except
that such statements may be made to members of the Board of Directors or
officers of the Company.
     6. Employee covenants and agrees that he shall never commence or prosecute,
or knowingly encourage, promote, assist or participate in any way, except as
required by law, in the

2



--------------------------------------------------------------------------------



 



commencement or prosecution, of any claim, demand, action, cause of action or
suit of any nature whatsoever against Company or any officer, director, employee
or agent of Company (“Covered Litigation”) that is based upon any claim, demand,
action, cause of action or suit released pursuant to this Agreement or involving
or based upon the Covered Acts and Omissions.
     7. The Company, for itself and for members of its Board of Directors and
officers, covenants and agrees that it shall never commence or prosecute, or
knowingly encourage, promote, assist or participate in any way, except as
required by law, in the commencement or prosecution, of any claim, demand,
action, cause of action or suit of any nature whatsoever against Employee
(“Covered Litigation”) that is based upon any claim, demand, action, cause of
action or suit released pursuant to this Agreement.
     8. The Parties further acknowledge that they have read this Agreement
carefully and understand all of its terms.
     9. The Parties acknowledge that they were advised to consult with an
attorney and did so prior to executing this Agreement.
     10. Employee understands and agrees that he has been given twenty-one
(21) days within which to consider this Agreement.
     11. Employee understands and agrees that he may revoke this Agreement for a
period of seven (7) calendar days following the execution of this Agreement (the
“Revocation Period”) and any payments or agreements conditioned upon his signing
this Agreement, including the Employment Agreement, shall not be paid until the
Revocation Period expires and such payments shall not be required to be paid and
such agreements shall be deemed revoked if this Agreement is revoked. This
Agreement is not effective until this revocation period has expired. Employee
understands that any revocation, to be effective, must be in writing and either
(a) postmarked within seven (7) days of execution of this Agreement and
addressed to David Geiss, Vice President and General Counsel, Perceptron, Inc.,
47827 Halyard Drive, Plymouth, Michigan 48170 or (b) hand delivered within seven
(7) days of execution of this Agreement to David Geiss, Vice President and
General Counsel, Perceptron, Inc., 47827 Halyard Drive, Plymouth, Michigan
48170. Employee understands that if revocation is made by mail, mailing by
certified mail, return receipt requested, is recommended to show proof of
mailing.
     12. In agreeing to sign this Agreement and separate from Company, Employee
is doing so completely voluntarily and of his own free-will and without any
encouragement or pressure from Company and agrees that in doing so he has not
relied on any oral statements or explanations made by Company or its
representatives.
     13. Both Parties agree not to disclose the terms of this Agreement to any
third party, except as is required by law, or as is necessary for purposes of
securing counsel from either Parties’ attorneys or accountants.
     14. This Agreement shall not be construed as an admission of wrongdoing by
either Party.

3



--------------------------------------------------------------------------------



 



     15. This Agreement contains the entire agreement between Employee and
Company regarding the matters set forth herein. Any modification of this
Agreement must be made in writing and signed by Employee and each of the
entities constituting the Company.
     16. This Agreement shall be governed by and construed in accordance with
the domestic laws of the State of Michigan, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.
     17. In the event any provision of this Agreement or portion thereof is
found to be wholly or partially invalid, illegal or unenforceable in any
judicial proceeding, then such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision had been originally incorporated
herein as so modified or restricted, or as if such provision had not been
originally incorporated herein, as the case may be.
     18. If there is a breach or threatened breach of the provisions of this
Agreement, either Party may, in addition to other available rights and remedies,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violation of, any of the
provisions of this Agreement.
     The Parties have entered into this Agreement as of this 21st day of
January, 2008.

            PERCEPTRON, INC.
      By:   /s/ Harry T. Rittenour         Name:   Harry T. Rittenour       
Title:   President and Chief Executive Officer     

                  /s/ A. A. Pease       ALFRED A. PEASE           

4